                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION


JOHN K STEPHENSON,                             §
                                               §
               Plaintiff,                      §
                                               §
v.                                             §     Case No. 2:16-CV-00071-JRG-RSP
                                               §
CATERPILLAR INC. AND                SEARS      §
MANUFACTURING CO.,                             §
                                               §
               Defendants.                     §

                                             ORDER

       The above entitled and numbered civil action was referred to United States Magistrate

Judge Roy S. Payne pursuant to 28 U.S.C. § 636. Now before the Court is the Report &

Recommendation (Dkt. No. 408) by Magistrate Judge Payne, which recommends that Third-Party

Defendant Backer AB’s (1) motion to dismiss (Dkt. No. 344) be denied in part as to Defendant

Sears Manufacturing Co.’s contractual indemnity claim and granted in part as to Sears’s common

law indemnity claim, and (2) motion for summary judgment (Dkt. No. 359) be denied.

       The Court has considered the objections filed by the parties and finds them to be

without sufficient merit. (Dkt. No. 403). All of the arguments raised in the objections were

properly considered by the Magistrate Judge, and this Court, on de novo review, finds no

error in the findings and recommendations.

       Having reviewed Magistrate Judge's report, Backer AB’s motion to dismiss and reply

in support thereof (Dkt. No. 351), Sears’s response in opposition to Backer AB’s motion to

dismiss (Dkt. No. 349), Backer AB’s motion for summary judgment and reply in support thereof

(Dkt. No. 389), and Sears’s response (Dkt. No. 371) and sur-reply (Dkt. No. 407) in opposition to

                                                1
Backer AB’s motion for summary judgment, the Court concludes Magistrate Judge Payne’s

Report & Recommendation (Dkt. No. 408) is correct and is hereby ADOPTED. Accordingly,

Backer AB’s motion to dismiss (Dkt. No. 344) is DENIED IN PART as to Sears’s contractual

indemnity claim and GRANTED IN PART as to Sears’s common law indemnity claim, and

Backer AB’s motion for summary judgment (Dkt. No. 359) is DENIED.

     So Ordered this
     Mar 5, 2019




                                           2
